Citation Nr: 0502730	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-03 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to February 
1968, including service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut, which 
denied service connection for PTSD.

A hearing was held before the undersigned in November 2004.  
A transcript of the hearing is on file.


FINDINGS OF FACT

1.  The preponderance of the competent, probative medical 
evidence of record reflects that the veteran does not 
currently have PTSD.

2.  There is no objective information corroborating the 
veteran's statements and testimony regarding his claimed in-
service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f), 3.159, 4.125 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002) became effective on 
November 9, 2000, prior to the veteran's July 2002 claim.  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  There have also been 
final regulations promulgated to implement the new law.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini Court's 
statements as to the timing and content of VCAA notice were 
binding holdings, the RO complied with them.

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  Here, the RO 
did not provide VCAA notice until September 2003, after its 
April 2002 rating decision and November 2002 statement of the 
case (SOC).  However, any error in this regard error was 
harmless.  See 38 U.S.C.A. § 7261(b) (West 2002) (in making 
determinations authorized by statute, Court shall "take due 
account of the rule of prejudicial error"); 38 C.F.R. 
§ 20.1102 (2004) (error or defect in decision by Board 
"which does not affect the merits of the issue or 
substantive right of the appellant will be considered 
harmless and not a basis for vacating or reversing such 
decision"); Pelegrini, 18 Vet. App. at 121-122 (applying 
harmless error analysis to VCAA notice error); 
Conway v. Principi, 353 F.3d 1369, 1373-1374 (no implicit 
exemption for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from section 7261(b)'s requirement that Court 
"take due account of the rule of prejudicial error"); 
VAOPGCPREC 7-2004, at 4-5 (explaining that failure to comply 
with VCAA notice requirements is not per se prejudicial 
error, and discussing multiple possible circumstances in 
which such  error is harmless).  This is because the RO has 
obtained-both prior to and since its initial VCAA 
notification-all existing evidence pertinent to the 
veteran's case.  The RO obtained the veteran's service 
medical records (SMRs), as well as his service personnel 
records from the National Personnel Records Center (NPRC).  

The RO also sent the veteran a questionnaire entitled, 
"Information in Support of Claim for Service Connection for 
[PTSD]."  Based on the veteran's responses to this 
questionnaire, the RO obtained Operational Reports - Lessons 
Learned (OR-LLs) and unit history extracts from the time 
periods during which he claimed his stressors occurred.  In 
addition, the RO obtained all treatment records indicated by 
the veteran, from the West Haven, Connecticut VA Medical 
Center (VAMC).  Moreover, the veteran was given a March 2002 
VA psychiatric examination focusing on his claimed PTSD.  
Further, after the RO's February 2003 VCAA letter, the 
veteran appeared at a November 2004 videoconference hearing 
before the undersigned Veterans Law Judge (VLJ) of the Board, 
at which the veteran and his representative were given an 
opportunity to present any additional information or evidence 
regarding the claim.  Neither the veteran nor his 
representative, nor anything else in the record, have 
indicated that any additional private or Federal records 
exist that should be requested, or that any pertinent 
evidence was not received.  Thus, the RO's delay in sending 
its VCAA letter was harmless, and a remand for the RO to 
repeat the VCAA notification already provided in the February 
2003 VCAA letter would be superfluous and unnecessary.  See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini did not require that VCAA notification contain 
any specific "magic words."  Id. at 3.

These requirements were met in this case.  The RO's February 
2003 VCAA letter informed the veteran that the RO was working 
on his claim for service connection for PTSD, and needed 
additional information and evidence from him.  This letter 
also explained what the evidence would have to show and the 
information still needed to show it in order to establish 
entitlement to service connection.  In addition, the letter 
explained the respective responsibilities of the RO and the 
veteran in obtaining this information.  Further, the RO asked 
the veteran to send it "any information you may have or know 
of that has not already been submitted."  Thus, the RO 
complied with the VCAA notice content requirements.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Factual Background

The only record of psychiatric treatment during service is a 
July 1966 treatment note by the division psychiatrist.  After 
conducting an interview with the veteran, the psychiatrist 
wrote that he reviewed the veteran's chart and considered the 
veteran to be malingering in part.  He concluded that there 
was no reason for further psychiatric work up and that the 
veteran should be returned to duty and dealt with along 
disciplinary lines.  The veteran's February 1968 discharge 
examination reflects that his psychiatric condition was 
normal.

A general VA physical examination was conducted in September 
1968.  There were no pertinent complaints.  Examination of 
the neurological and psychological systems was reported to be 
negative.

In his response to the RO's PTSD questionnaire and the letter 
attached to his February 2001 claim, the veteran identified 
several events that he believed contributed to his PTSD.  
They included:

In November 1966, after being told he would receive a pass to 
return home to deal with issues concerning his girlfriend and 
not receiving the pass, the veteran went A.W.O.L.

While on a ship going overseas, the veteran got sick and, 
after recuperating was told to go to the head of the mess 
line to eat and return to detail, but when he tried to do so 
was sent to the brig for 3 days for disobeying an order by a 
superior who told him not to go to the front of the line.

The veteran also described an incident in December 1966 or 
January 1967 in which several of his fellow soldiers drowned 
while swimming.  At the videoconference hearing, the veteran 
stated that could not remember the names of any of the 
individuals that had drowned (Hearing transcript, p. 3).  

In addition, the veteran reportedly fell asleep on guard duty 
and was sent to Phan Phang, where he was a guard at a 
prisoner of war camp for 2 months.  After he returned he was 
given a Court Martial and sent to the stockade in Long Binh 
for 6 months.  He had trouble sleeping, and one night heard 
some soldiers beat a soldier to death.  He also recounted a 
riot that occurred while he was there, and an incident in 
which a serviceman suffered severe burns from diesel fuel.  
At the videoconference hearing, the veteran indicated that he 
knew the man who was burned, but could not remember his name 
(Hearing transcript, pp. 4-5).

The first time the veteran noticed symptoms of PTSD was about 
30 years or more after service, when watching television 
programs about Vietnam (Hearing transcript, p. 5).  He 
decided to get help about 5 years prior to the November 2004 
videoconference hearing, i.e., around 1999.

An April 1999 VA outpatient treatment (VAOPT) note indicated 
that the veteran appeared for PTSD screening, and, after 
recounting the veteran's recitation of the in-service events, 
gave the following impression: "r/o (rule out) major 
depression; moderate level of PTSD."  A similar assessment 
was made in May 1999 and elsewhere.  However, in another May 
1999 treatment note, the assessment was that, although the 
veteran had traumatic experiences in service, he "did not 
endorse other clusters of symptoms of PTSD," and his 
irritable mood was thought to be a symptom of depression.

In July 1999, a psychiatric resident noted the veteran's 
problems with anger management, and recounted the veteran's 
recitation of his Vietnam service.  The assessment was that 
the veteran met the criteria for PTSD.  According to the 
resident, "This is illustrated by the fact that veteran was 
confronted with an event that involved threat to his physical 
integrity and his response involved fear and helplessness."  
Also noted were the veteran's psychological distress at being 
exposed to themes related to war, and that he exhibited 
avoidance of stimuli in at least 3 ways and had symptoms of 
arousal such as outbursts of anger and difficulty 
concentrating.  Assessments of PTSD are also contained in 
VAOPT notes of October 1999, January 2000, February 2000, May 
2000, and July 2000, June 2002, and August 2002.  A February 
2001 letter from a psychiatry resident states that the 
veteran carries a diagnosis of PTSD and is receiving 
treatment at the Mental Hygiene Clinic.

A February 2002 VA examination request indicated that the 
claims file was being sent for review by the examiner.

At a March 2002 VA psychiatric examination, the veteran 
stated that he was not sure he had PTSD.  He denied many PTSD 
symptoms, such as nightmares, sleep disturbance, and social 
isolation.  He did note, however, prominent bouts of anger 
and impatience with people, irritability manifested by 
screaming at people.  He also noted occasional memories of 
events in Vietnam.  He denied a depressed mood, stating that 
he generally felt pretty good.

The examiner noted, when discussing the veteran's military 
stressors, that his report of these stressors at the 
examination "differed somewhat from what he wrote on his 
stressor questionnaire."  For example, the veteran reported 
guilt rather than anxiety or trauma from the drowning 
incident.  Also, he did not report witnessing anyone getting 
beaten to death while in the stockade, as he had indicated in 
the questionnaire.  The veteran appeared to be more affected 
by the feeling he did not deserve to be in the stockade as 
well as shame for being punished in this manner.

The veteran stated that he loved his job as a hairstylist and 
was also involved in caring for his elderly parents.  He 
enjoyed watching television, shopping, and occasionally 
fishing and described his 19-year marriage as "pretty 
good."  He had acquaintances, but no close friends.  On 
examination, the veteran was well-groomed, alert and 
cooperative.  There was no evidence of psychotic signs or 
symptoms.  His mood was normothymic, although he acknowledged 
frequent bouts of irritability toward others.  There was no 
evidence of behavioral or impulse dyscontrol or of 
significant cognitive impairment, although the veteran 
acknowledged some difficulty in concentration.

The diagnosis was of major depressive disorder, and the 
examiner concluded: "While the veteran endorses a couple of 
symptoms that are consistent with PTSD from the interview, it 
seems that there are insufficient number of PTSD symptoms to 
warrant that specific diagnosis."  The examiner also noted 
that the veteran felt shame and guilt from his imprisonment 
and the drowning incident.

The veteran's service personnel records reflect that in July 
1967 he was found sleeping at his post.  The veteran received 
a Court Martial and was sentenced to 6 months confinement in 
August 1967, and served this sentence from August 1967 to 
November 1967.  In February 1968, the veteran was en route to 
the continental United States, and later that month was 
discharged from service.

Extracts of OR-LLs submitted by the Military Police Group 
(16th MP Gp) for the period August 1967 to January 1968, 
including the period of the veteran's confinement, did not 
contain information regarding the riot described by the 
veteran.  Extracts of a unit history submitted by the 95th 
Military Police Battalion documented 2 riots at the U.S. Army 
Vietnam (USARV) installation stockade, which occurred in 
March 1967 and August 1968.

Applicable Legal Principles and Analysis

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  In addition to the requirements 
generally applicable to service connection claims, service 
connection for PTSD requires medical evidence establishing a 
diagnosis in accordance with 38 C.F.R. § 4.125(a) (2004) (the 
diagnosis must conform to DSM-IV and be supported by findings 
on examination), credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f) (2004); see also Cohen v. Brown, 10 Vet. 
App. 128, 137-138 (1997).

With PTSD as with other disabilities, evidence of current 
disability is one of the fundamental requirements for a grant 
of service connection.  See, e.g., Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of present disability there can be no valid 
claim."); see also Degmetich v. Brown, 104 F.3d 1328, 1333 
(Fed. Cir. 1997) (upholding interpretation of 38 U.S.C.A. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes); Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).

In the present case, some of the VAOPT records contain a 
diagnosis of PTSD, while others indicate that the veteran did 
not have this disorder.  None of the VAMC personnel making 
these diagnoses indicated that they had reviewed the claims 
file, and it does not appear that they did.  The March 2002 
VA examiner apparently had reviewed the claims file, the 
examination request indicates that it was sent to him, and 
his comments reflected that he had reviewed the file, as he 
carefully compared the veteran's statements at the 
examination to those he made in the PTSD questionnaire.

In rendering its findings regarding service-connection 
claims, the Board has the responsibility of weighing the 
evidence, including the medical evidence, and in doing so may 
accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)).  At the same time, Board cannot make 
its own independent medical determinations, and there must be 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  
Evans, 12 Vet. App. at 30; Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991)).  As to medical evidence, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998).  In addition, a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Also, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).

Based on the above, the Board gives more weight to the March 
2002 VA examiner's conclusion that the veteran did not have 
PTSD than to the opinions of the VAMC personnel that 
diagnosed the veteran with this disorder.  The March 2002 VA 
examiner reviewed the claims file and his diagnosis reflected 
careful consideration of the current examination findings and 
the veteran's medical history along with information he had 
previously provided regarding his claimed stressors.  While 
some of the VAMC staff diagnoses were based on examination 
findings and consistent with DSM-IV, they were based on the 
veteran's own recitation of his medical history, including 
the claimed stressors, rather than a review of all of the 
veteran's prior medical records, including SMRs, and they did 
not include the same careful consideration of the veteran's 
psychiatric history as the March 2002 VA examiner.  As the 
preponderance of the evidence reflects that the veteran does 
not have PTSD, the benefit-of-the-doubt doctrine does not 
apply, warranting denial of his claim for service connection 
for PTSD.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).

In the alternative, even if the veteran has PTSD, service 
connection for this disorder would not be warranted because 
there is no evidence to support any of his claimed stressors.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The evidentiary 
requirements for showing the stressor's occurrence are 
relaxed if VA determines that the veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, 
see 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2004); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993), but that 
is not the case here, where there is neither allegation nor 
evidence that the veteran engaged in combat.  In these 
circumstances, the veteran's lay testimony, in and of itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other 
objective information that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

Here, there is no objective information corroborating any of 
the veteran's claimed stressors, despite the RO's diligent 
efforts to obtain such evidence.  The single reference to the 
veteran's psychiatric condition in the SMR treatment notes 
indicated that he did not have a psychiatric disorder, and 
the discharge examination confirmed that the veteran's 
psychiatric condition was normal.  Moreover, while there are 
records of a prison riot at the prison where the veteran was 
incarcerated, the unit history obtained showed that the riots 
occurred in March 1967 and August 1968.  The veteran's 
personnel records show that he was not there at either time, 
as he had not yet received the August 1967 Court Martial at 
the time of the first riot, and was on his way to the United 
States for discharge in February 1968, prior to the second 
riot.  The records obtained do not corroborate any of the 
other claimed stressors, and the absence of more specific 
information, such as the names of the servicemen who drowned, 
is due to the veteran's inability to provide this 
information.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) ("The duty to assist is not always a one-way 
street.").  Finally, there are no pertinent complaints or 
findings noted on the VA examination of September 1968.

Thus, the preponderance of the evidence fails to support the 
veteran's statements and testimony as to any of the claimed 
stressors.  In the absence of such corroboration, the 
veteran's claim must be denied even assuming he currently has 
PTSD.  See 38 C.F.R. § 4.125(a) (2004) (requiring, among 
other things, supporting evidence that claimed stressor 
actually occurred in order to establish service connection 
for PTSD).  See also 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2004); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996) (the benefit-of-the-doubt doctrine does not 
apply where the preponderance of the evidence is against a 
claim).


ORDER

The claim for service connection for PTSD is denied.


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


